Case 3:20-cv-01270-RNC Document 1-1 Filed 08/28/20 Page 1 of 3




                   EXHIBIT A
Case 3:20-cv-01270-RNC Document 1-1 Filed 08/28/20 Page 2 of 3
            Case 3:20-cv-01270-RNC Document 1-1 Filed 08/28/20 Page 3 of 3




                                      STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Kaitlin Leary
COMPLAINANT                                                         CHRO No. 2010258

vs.                                                                 EEOC No. 16A-2020-00318

NBC CT
RESPONDENT

                                       RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN. STAT.
§ 46a-100 against the Respondent in the Superior Court for the judicial district in which the discriminatory
practice is alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides. If this action involves a state agency or official, it may be brought in the Superior Court for the judicial
district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances tolling
the statute of limitations are present.



 DATE: 6/1/20
 22020
  2020                                                      Tanya A. Hughes, Executive Director

 33131,31,
 2020
Service:
Complainant’s counsel:
emily@eaglawllc.com
Respondent’s counsel:
kelly.cardin@ogletreedeakins.com
